Title: Thomas Barclay to the American Peace Commissioners, 15 Nov. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen
            
            

              Escurial

               15th. Novr. 1786
            
          


          I came here a few days ago to deliver a Letter from the Emperor of
            Moracco to the King which I put into the Hands of the Count de Florida Blanca,
            acknowledging the Sense I had of his Attention & thanking him with great
            sincerity on the Part he had taken in our business at Moracco, He seemed very much
            pleased with our Success, and smiling replyed “Now that we have happily finished this
            Treaty we will see what we can do with others for you”. I am persuaded that this
            Minister is extreamly well disposed to serve our Country, & I doubt not but this
            Court will greatly strengthen our endeavors with the Barbary Powers. It is the decided
            opinion of the Count D’Espilly that nothing ought to be attempted with Algiers at
            present & that you should begin with the Porte; He proposes setting out for
            Africa some time hence & promises a continuation of his good Ofices—He remarked
            that if we could capture one Algerine Cruiser it would greatly facilitate a Treaty. But
            this mode of negotiating would I think prove more expensive than any other & it
            ought to be our last Resort. I am informed by a Letter from Mr. Chiappi of Mogadore that a Vessel is arrived there, the Master of which
            Reports that on his Passage from Lisbon he saw an Algerine Frigate of 40 Guns &
            four Xebecs & that the people who were on board one of them informed him they
            were going to cruise on the Coast of America, but I cannot give entire Credit to the
            Account as the Season of the Year is far advanced, & we have not heard that any
            of the Algerine Cruisers have passed the Strieghts of Gibralter, within which I hope the
            portuguese Squadron will keep them this may
            being all that may be expected from them. Tomorrow I shall return to Madrid
            & from thence to Alicante from whence I shall give you as clear an Account of
              Mr. Lambs situation as Circumstances will admit of. I
            believe there are some Effects belonging to the United States at Corunna worth looking
            after, it is some Years since in Consequence of a Letter from Mr. Morris I endeavoured to recover them—I shall take all the information I can
            of their Value & if it appears clearly that they are worth so much Attention I
            will return to France by that Place, if not, I shall go as soon as possible home by the
            shortest Rout. I am with Great Respect / Gentlemen / Your most obt. humble sert.

          
            
              Thos Barclay
            
          
        